Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
In view of the withdrawal of allowable subject matter, previously non-elected claims 10-12 are hereby withdrawn from consideration as being drawn to a non-elected invention in accordance with the original restriction requirement mailed on November 29, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9, 15, 19-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the Kirlin et al. article.
Kirlin et al. disclose the preparation of a FT catalyst composition, comprising SAPO-34 (reads on generic aluminophosphate material) and a composite Cu-Zn component or a SAPO-34 component with a composite Cr-Zn material, thus containing oxides of Group IIB containing the required oxides of the instant claims. These latter  compounds can be considered to have CO adsorbing ability as well as methanol synthesis utility.  The copper or chromium metal oxide portion of the compounds is equivalent to and read directly on the additional binder of the metal oxide in the instant claims. This material is considered to be representative of a spinel material because the metals  are co-precipitated and aged to produce mixed metal oxides. Also see page D indicating that there is evidence of spinel formation.  Accordingly, they will be expected to have the characteristic XRD representation. Further, if there is five times more zinc than chromium, it is considered that at least 50% of the product will be present in the spinel phase as claimed herein. The various metal oxides and molecular sieves are used in equal proportions, which falls within the instantly claimed range. The copper and zinc components are present in a ratio that would overlap that metal oxide to binder, excess  zinc is provided in 5:1 ratio, which is within the range of metal oxide to binder claimed herein. See the Catalyst Synthesis section and the examples. The components are not considered to require vanadium or niobium.  The components of the Kirlin et al. catalyst are sieved to 60-80 mesh, both the zeolite type (in the zeo-type synthesis section) and the metal oxide.  This is equivalent to a size of .177 to .25 mm particles.  As a result, although the reference differs from the instant  claim 1 in the failure to precisely state that 90% of each of the particles fall within the range of .3-.9 mm, the result of sieving the particles as recited in the Kirlin et al. reference would be expected to result in essentially 100% of the particles falling within the claimed range.  
The instant claims recite that the components are in particulate form and are “present separately” from each other, which language is not found in the reference.  The reference does, however indicate that the materials are present in a hybrid mixture, which language is considered to read on the instant claims and a combination step is implicit in the Kirlin et al. reference. Applicant has provided a rather vague definition of “present separately”.  The specification indicates that this includes “independent”, “physically combined”, “packed individually” and “mechanically mixed”.  Based on applicant’s definition of “present separately” as including “physically combined”, certainly the reference mixture thus renders obvious the instantly claimed catalyst.  Mechanical combination  of the components is also considered implicit in any process wherein components are provided in mixtures. Any other mixing would not take place in a laboratory or commercial setting.  See also the Catalytic Results and the Characterization sections.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Claim Objections
Claims 3, 16-18 and 21 are objected to as being dependent on a rejected base claim, but would be allowable if amended to provide all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732